ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, Rex Allen Franks, was convicted of assault in the third degree. He was sentenced to serve 12 months in prison and ordered to pay $100,000 in restitution to the victim. We remanded this cause so that the trial court could recalculate the amount of restitution. Franks v. State, 644 So.2d 1277 (Ala.Cr.App.1993).
■The trial court has complied with our directions and has fixed the amount of restitution at $10,545. The judgment in this cause is due to be affirmed.
AFFIRMED.
All the Judges concur.